Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The time period for reply is hereby RESTARTED to the date of this Non-Final Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-7, 13-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3-7, 13-17, 20-21
	In addition to being narrative and not tide to structure, the claim limitation “wherein the instructions” lacks antecedent basis. 

	In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. US 2014/0217906 in view of Yamasaki et al. US 6,246,182 and Ruston US 2005/0243549.

Vo teaches:
1. (Currently Amended) A connector (ie. 120, 125, 200, FIG2) for use in coupling a load device (ie lighting 145) to electrical conductors of a direct current bus bar (105/110, FIG1A), comprising: a first housing section carrying a first electrical contact (housing section of left side of 125, FIG2) element for electrically coupling to a first electrical conductor of the bus bar; and a second housing section (including 120 and right side 125) coupled to the first housing section and carrying a second electrical contact element for electrically coupling to a second electrical conductor of the bus bar; and a control circuit (315, FIG3 and para 49 and FIG5)  contained at least partially within the second housing section (second housing section of 120/right side 125, FIG2), the control circuit being coupled to the first electrical contact element and the second 

Vo fails to explicitly teach:
	Said control circuit being a printed circuit board; and 
	Said processing device configured  to provide direct current power from the bus bar to the load device (although Vo does generally teach said functionality of control, see para. 77, ie “dimming”).
	Yamasaki teaches a control circuit configured as a PCB (see FIG  24). It would have been obvious to one of ordinary skill in the art to provide said PCB as taught by Yamasaki into the system of Vo with the motivation to provide a known and desirable means to realize assembly and production of said control circuitry.   
	Ruston teaches a processing device configured  to provide direct current power from the bus bar to the load device (see processing device 1003, FIG10). It would have been obvious to one of ordinary skill in the art to provide said processing device configuration as taught by Ruston into the system of Vo with the motivation to realize ie. dimming control and/or provide added and desirable operable functionality to said connector of Vo. 

Vo teaches:
9. A connector for use in coupling a load device to electrical conductors ACTIVE 52635379v13U.S. Application No. 15/485,725 of a direct current bus bar, comprising: a housing adapted to be releasably coupled to the bus bar (see FIG1A-1B), the housing having a line-side interface (125) arranged for electrically coupling the connector to the electrical conductors of the bus bar (110), a load-side interface (ie 130, FIG1B) arranged for 

Vo fails to explicitly teach:
	Said control circuit being a printed circuit board; and 
	Said processing device configured  to provide direct current power from the bus bar to the load device (although Vo does generally teach said functionality of control, see para. 77, ie “dimming”).
	Yamasaki teaches a control circuit configured as a PCB (see FIG  24). It would have been obvious to one of ordinary skill in the art to provide said PCB as taught by Yamasaki into the system of Vo with the motivation to provide a known and desirable means to realize assembly and production of said control circuitry.   
	Ruston teaches a processing device configured  to provide direct current power from the bus bar to the load device (see processing device 1003, FIG10). It would have been obvious to one of ordinary skill in the art to provide said processing device configuration as taught by 

Vo further teaches:
11. The connector as recited in claim 9, wherein the housing is adapted to be releasably positioned around the bus bar (see releasable connections 125, FIG2).  

Claims 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. US 2014/0217906 in view of Yamasaki et al. US 6,246,182 and Ruston US 2005/0243549 and May US 9,644,828.

Vo fails to teach:
2/18. The connector as recited in claim 1/9, wherein the printed circuit board is further electrically connected to a source of emergency direct current power and wherein the printed circuit board is further adapted to provide direct current power from the emergency direct current power source to the device in an absence of direct current power being provided from the bus bar.  
	May teaches a circuit board (of UPS module 1134, see FIG28C) electrically connected to a source of emergency direct current power (of the battery of UPS module) and wherein the printed circuit board is further adapted to provide direct current power from the emergency direct current power source to the device in an absence of direct current power being provided from a bus bar (See col. 55, line 57 to col. 56, line 19).
. 


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19, 22, and 24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836